DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 25 January 2021.  In view of this communication and the amendment concurrently filed: claims 17-36 were previously pending; claims 19 and 29 were cancelled by the amendment; and thus, claims 17-18, 20-28, and 30-36 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 25 January 2021, have been fully considered and are persuasive.
The Applicant’s arguments simply state that the claims have been amended to correct any issues previously raised under 35 U.S.C. 112 and to incorporate the previously indicated allowable subject matter into the independent claims.  Since all of these issues have been addressed, and all previous grounds of rejection have been overcome, the application is now in condition for allowance.
Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 15/011,802, filed 01 February 2016, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a divisional application. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 17-18, 20-28, and 30-36 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 17, and all claims dependent thereon, the prior art does not disclose, inter alia, an apparatus where the at least one component comprises a rod having a screw thread located in the at least one component receiving area, where the rod is configured to rotate in the at least one component receiving area, and the at least one component receiving area is configured for the stator to longitudinally move up and down along the rod.
Regarding claim 28, and all claims dependent thereon, the prior art does not disclose, inter alia, a method where the at least one component comprises a rod having a screw thread located in the at least one component receiving area, where the rod is configured to rotate in the at least one component receiving area, and the at least one component receiving area is configured for the stator to longitudinally move up and down along the rod.
Regarding claim 31, and all claims dependent thereon, the prior art does not disclose, inter alia, a method comprising connecting a drive housing to the motor housing to allow the motor housing to slide on the drive housing, and where the at least one component comprises a leadscrew connected to the motor housing to move the motor housing as the leadscrew is rotated.
While the prior art discloses various means of mounting rotary motors so that they are linearly movable within a housing, it does not disclose the arrangement recited where a leadscrew (i.e. a rod having a screw thread) is mounted within the stator.  Therefore, the above limitations are neither anticipated nor rendered obvious by the prior art.
Regarding claim 34, and all claims dependent thereon, the prior art does not disclose, inter alia, an apparatus comprising: 
a motor comprising: 
a motor housing comprising a first component receiving area; 
a rotor; and 
a stator located in the motor housing, where the rotor is located at least partially in a rotor receiving area of the stator, where the stator comprises: 
a stator member having teeth and a second component receiving area spaced from the rotor receiving area, where the teeth comprise a first set of the teeth and a second set of the teeth, where the teeth of the first set of teeth are longer in a radial direction from the rotor receiving area than the teeth of the second set of teeth, and where 
at least one coil winding on the stator member; and 
a first leadscrew movably located in both the first component receiving area and the second component receiving area, where a connection is provided between the motor housing and the first leadscrew to longitudinally move the motor along the first leadscrew as the leadscrew is axially rotated.
While the prior art discloses various means of mounting rotary motors so that they are linearly movable within a housing, it does not disclose the arrangement recited where a leadscrew (i.e. a rod having a screw thread) is mounted within the stator.  Therefore, the above limitations are neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Hosek (US 2015/0228509 A1) discloses an apparatus comprising a motor that is linearly movable by way of a ball-screw mechanism.
Tsai et al. (US 2014/0305246 A1) discloses an apparatus comprising a motor having a rotor and a stator, a drive shaft extending from the rotor, and a robot arm connected to the drive shaft.
Yoshikawa et al. (US 2009/0134738 A1) discloses a motor having an oval-shaped stator, with first and second sets of teeth having different lengths.
Nakamura et al. (US 2007/0280813 A1) discloses an apparatus comprising a motor that is linearly movable by way of a mechanism attached to the stator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/Michael Andrews/
Primary Examiner, Art Unit 2834